On May 31, 1994, it was ordered, adjudged and decreed, and this does order, adjudge and decree that the defendant Albert D. Bartlett be committed to the custody of the Department of Corrections and Human Services for a term of twenty (20) years for the offense of Criminal Possession of Dangerous Drugs with Intent to Sell, a felony. It is further ordered that the defendant is designated a dangerous offender for purposes of parole eligibility, pursuant to the findings and conclusions set forth in the May 31,1994 judgment. That the defendant shall receive credit for 180 days served in the Silver Bow County Jail awaiting his disposition of this matter.
On February 19, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Attorney Bill Hooks. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Done in open Court this 19th day of February, 1998.
DATED this 12th day of March, 1998.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton
The Sentence Review Board wishes to thank Attorney Bill Hooks for representing Albert D. Bartlett in this matter.